Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
Claims 10-19 and 21-29, in view of the PTAB decision of March 30, 2021, are allowed and avoid any claim objections or rejections under 35 U.S.C. §§ 101, 102, 103, and 112. Specifically, the Applicant’s claims are novel and non-obvious in view of the prior art dating back to the Applicant’s priority date of August 17, 2015. The claims are novel and non-obvious, since a prior art reference does not exist alone or in combination, to explicitly teach a cleaning package assembly, comprising: a package; one or more cleaning cloths disposed within the package, each cleaning cloth defining a plurality of portions thereof; and an instructional insert, disposed within the package with the one or more cleaning cloths and instructing an order of using the plurality of portions to clean a predefined area; the instructional insert comprising a plurality of sequential numerical indicia defining a cleaning order for the predefined area; and4 U.S.S.N. 14/828,272each portion of the plurality of portions comprising one of the plurality of sequential numerical indicia to indicate the order of using the plurality of portions. Therefore, claims 10-19 and 21-29 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715